Morton, J.
This is an action of contract under St. 1890, c. 437. The case is here on the plaintiff’s exceptions.
The only exception taken by the plaintiff was, so far as appears, to the refusal of the court to rule as requested by him, that the several releases were limited to the several contracts *261upon which they appeared. We think that the refusal to rule as requested was right. Each of the releases, which were under seal, not only set forth that the sum paid by the defendants was received “ in full of all demands under within contract,” but also that it released and discharged the defendants “ from any and all right of action, claim or demand under or by virtue of chapter 437 of acts of Massachusetts for the year 1890 . . . for any payment at any time heretofore made . . . either on within or any other contract or transaction whatever.” By their express terms, therefore, the releases were not limited to the contracts on which they appeared. The case is governed, it seems to us, by Wall v. Metropolitan Stock Exchange and Shea v. Metropolitan Stock Exchange, 168 Mass. 282, 284.

Exceptions overruled.